



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Joynt, 2018 ONCA 856

DATE: 20181025

DOCKET: C63605

Simmons, Juriansz and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Neil Henry Joynt

Appellant

Howard K. Krongold, for the appellant

Luke Schwalm, for the respondent

Heard: October 23, 2018

On appeal from the conviction entered on October 27,
    2016, and the sentence imposed on April 19, 2017, by Justice R. Scott of the
    Superior Court of Justice, without a jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view, in his closing address to the jury, the trial Crown invited
    the jury to use evidence of prior consistent statements of the complainant,
    W.H., for the truth of their content.  Not only did the trial judge fail to
    correct this submission by the Crown, he failed to provide the jury with any
    instructions on the limited use that can be made of the prior consistent
    statements of the complainants, W.H. and T.E.

[2]

In these circumstances, the failure to deliver instructions on the
    permissible and impermissible use of prior consistent statements is an error in
    law.  Moreover, because the jury was permitted to use the evidence concerning
    the complainant, W.H., as similar fact evidence in relation to the complainant,
    T.E., this error taints the conviction in relation to T.E. as well.

[3]

We note, in addition, that apart from a cursory review of the similar
    fact evidence, the trial judge failed to provide the jury with any review
    whatsoever of the evidence led at trial.

[4]

The appeal is allowed, the convictions are set aside, and a new trial is
    ordered.


